Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the Terminal Disclaimer and arguments filed on June 7, 2022.  The instant application claims priority to application 14/852,826 (now U.S. Patent 10,394,779).
Claims 8-11, 14-18, and 21 are currently pending.
Claims 1-7, 12, 13, 19, and 20 have been previously cancelled.

Double Patenting
The previous nonstatutory double patenting rejection as being unpatentable over claims 1-4 and 7 of copending Application No. 16/548,210 (‘210 application) is withdrawn in view of the Terminal Disclaimer filed June 7, 2022. 

Status of Prior Art
The prior art does not teach the specific algorithms for determining the interesting sub-indices claimed in independent claims 8 and 15.

Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered and they are persuasive.

Conclusion
Claims 8-11, 14-18, and 21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156. The examiner can normally be reached Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL T PELLETT/Primary Examiner, Art Unit 2121